IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00288-CV

TEXAS A&M UNIVERSITY,
                                                           Appellant
v.

KEVIN TAYLOR AND MICHELLE TAYLOR,
INDIVIDUALLY AND AS SOLE HEIRS ON
BEHALF OF THE ESTATE OF CHRISTIAN
AMADEUS TAYLOR,
                                                           Appellees



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 16-002241-CV-85


                          MEMORANDUM OPINION

      Appellant Texas A&M University appeals in one issue the trial court’s denial of its

plea to the jurisdiction. TAMU asserts that the trial court erred because Appellees Kevin

Taylor and Michelle Taylor, Individually and as Sole Heirs on Behalf of the Estate of

Christian Amadeus Taylor, failed to sufficiently plead a waiver of sovereign immunity

under the Texas Tort Claims Act. We will reverse.
       The underlying facts are undisputed. The Taylors’ son, Christian, was a twenty-

year-old biochemistry major at TAMU. TAMU provided a key to Christian to allow him

to access the biochemistry lab. On October 15, 2014, Christian ingested sodium cyanide

he obtained from the lab, and he died approximately forty-eight hours later. The Taylors

filed a wrongful death action alleging that TAMU was negligent in providing Christian

the key to access the lab and in failing to properly secure the sodium cyanide within the

lab. TAMU filed a plea to the jurisdiction asserting that the trial court lacked subject-

matter jurisdiction because the Taylors did not sufficiently plead a waiver of TAMU’s

sovereign immunity.      After a hearing, the trial court denied TAMU’s plea to the

jurisdiction. TAMU then filed the present interlocutory appeal.

                                  Plea to the Jurisdiction

       Sovereign immunity from suit implicates a trial court’s subject matter jurisdiction

and is properly asserted in a plea to the jurisdiction. See Engelman Irrigation District v.

Shields Brothers, Inc., 514 S.W.3d 746, 755 (Tex. 2017).

              We review a trial court's ruling on a plea to the jurisdiction de novo.
       Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.2004).
       When a party has filed a plea to the jurisdiction challenging the pleadings,
       a reviewing court must construe the pleadings liberally in favor of the
       pleader and look to the pleader's intent. See id. If the facts alleged
       affirmatively demonstrate the trial court's jurisdiction to hear the cause, the
       plea to the jurisdiction must be denied. See id. If the pleadings do not
       contain sufficient facts to affirmatively demonstrate the trial court's
       jurisdiction, but do not affirmatively demonstrate incurable defects in the
       jurisdiction, the issue is one of pleading sufficiency and the plaintiffs should
       be afforded the opportunity to amend. See id. If the pleadings affirmatively
       negate the existence of jurisdiction, then a plea to the jurisdiction may be
       granted without allowing an opportunity to amend. See id. at 227.




Tex. A&M v. Taylor                                                                        Page 2
Texas A&M Univ. v. Starks, 500 S.W.3d 560, 567 (Tex. App.—Waco 2016, no pet.) (quoting

Kirby Lake Dev., Ltd. v. Clear Lake City Water Auth., 321 S.W.3d 1, 3–4 (Tex. App.–Houston

[14th Dist.] 2008), aff'd, 320 S.W.3d 829 (Tex. 2010)). To avoid dismissal for lack of subject-

matter jurisdiction, a plaintiff’s pleadings must affirmatively demonstrate the court’s

jurisdiction to hear the cause. Tex. Dep’t of Criminal Justice v. Miller, 51 S.W.3d 583, 587

(Tex. 1996).1

                                         Sovereign Immunity

        The Taylors contend that TAMU’s sovereign immunity has been waived because

Christian’s death was the result of a “use” of tangible property involving the key given

to Christian by TAMU that allowed him access to the lab.2 They also contend that

sovereign immunity has been waived because Christian’s death was the result of a

“condition” of tangible personal property involving TAMU’s failure to properly secure

the sodium cyanide within the lab.

        Generally, the common law doctrine of sovereign immunity prevents the state or

its divisions from being sued without the state’s consent. City of Houston v. Williams, 353




1
  The Taylors argue that the correct standard for evaluating their pleadings is the standard applied when
evaluating a summary judgment motion. However, the summary judgment standard is appropriate only
when jurisdictional facts are at issue and evidence is introduced by the parties to resolve those issues. See
Miranda, 133 S.W.3d at 226. As no jurisdictional facts are at issue in this case, the summary judgment
standard is inapposite.

2
 The Tort Claims Act also requires that the use of the property be by an employee of the state entity sued.
Rusk State Hosp. v. Black, 392 S.W.3d 88, 97 (Tex. 2012). The Taylors’ pleadings refer to Christian as
performing lab work for TAMU’s purposes. We take as true the Taylors’ allegations that Christian was an
agent or employee of TAMU. However, there is no allegation that Christian was negligent. His acts, as
outlined in the Taylor’s pleadings, were intentional—using his key to enter the lab, removing the sodium
cyanide, and ingesting the sodium cyanide.

Tex. A&M v. Taylor                                                                                    Page 3
S.W.3d 128, 134 (Tex. 2011). As an arm of the state, a state university such as TAMU is

entitled to sovereign immunity. See Sampson v. Univ. of Texas at Austin, 500 S.W.3d 380,

384 (Tex. 2016); see also Prairie View A&M Univ. v. Dickens, 243 S.W.3d 732, 735 (Tex.

App.—Houston [14th Dist.] 2007, no pet.). The state may be sued only if the Legislature

waives immunity in “clear and unambiguous language.” Sampson, 500 S.W.3d at 384;

TEX. GOV’T CODE § 311.034 (West 2013). In the Tort Claims Act, the Legislature has

expressly waived the state’s immunity in three areas:         (1) use of publicly owned

automobiles; (2) injuries arising out of a condition or use of tangible personal property;

and (3) premises defects. See TEX. CIV. PRAC. & REM. CODE §§ 101.001-.109 (West 2011 and

West Supp. 2017); see also Sampson, 500 S.W.3d at 384.

       A “condition” has been defined as “either an intentional or an inadvertent state of

being.” Sampson, 500 S.W.3d at 388 (quoting Abutahoun v. Dow Chemical Co., 463 S.W.3d
42, 49 (Tex. 2015)).

       To state a “condition” claim under the Tort Claims Act, there must be an
       allegation of “defective or inadequate property.” Salcedo v. El Paso Hosp.
       Dist., 659 S.W.2d 30, 32 (Tex. 1983); see Dall. Cty. v. Posey, 290 S.W.3d 869,
       872 (Tex. 2009) (per curiam) (“For a defective condition to be the basis for
       complaint, the defect must pose a hazard in the intended and ordinary use
       of the property.”).

Id. (footnotes omitted). As noted, the Taylors argue that the failure to secure the sodium

cyanide in some manner within the locked lab was a “condition” of tangible personal

property that contributed to Christian’s death. However, the Taylors’ pleadings include

no facts that indicate that the sodium cyanide itself was somehow “defective or

inadequate.” Id.; see also Salcedo, 659 S.W.2d at 31-32. The pleadings allege that the


Tex. A&M v. Taylor                                                                      Page 4
sodium cyanide was not properly secured. There is no allegation in the pleadings that

there was some problem inherent with the sodium cyanide itself, such as being stored in

a container that leaked and caused injury or being stored in an improperly labelled

container that led to its accidental use. See Sampson, 500 S.W.3d at 389-90 (improperly

placed extension cord caused plaintiff’s fall, but cord was not frayed and did not shock

plaintiff, thereby creating premises defect rather than “condition” of personal property).

The sodium cyanide in this case was also not being put to its ordinary, intended use when

it was ingested by Christian. See Black, 392 S.W.3d at 99 (plastic bag used in suicide was

not being put to its ordinary, intended use when it caused death).         Taking as true the

Taylors’ factual allegations, they have failed to plead that a “condition” of tangible real

property was a proximate cause of Christian’s death.

       A “use” of tangible personal property has been defined to mean “to put or bring

into action or service; to employ for or apply to a given purpose.” Sampson, 500 S.W.3d

at 388 (quoting Miller, 51 S.W.3d at 588). A governmental unit does not “use” tangible

personal property “when it merely allows someone else to use it.” Black, 392 S.W.3d at

97. In regard to the Taylors’ “use” claim, the facts in this case are similar to those in Dallas

Cty. v. Posey, 290 S.W.3d 869, 871 (Tex. 2009), wherein a jail inmate hanged himself with

a telephone cord. As the Posey court noted:

       Immunity is not waived when the governmental unit merely “allow[s]
       someone else to use the property and nothing more.” San Antonio State
       Hosp. v. Cowan, 128 S.W.3d 244, 246 (Tex. 2004). In Cowan, we held that the
       government did not waive immunity by providing suspenders and a
       walker to a patient who later used them to hang himself because it was the
       patient—not the government—who used the property. Id. In terms of the
       county's use of the property, this case is factually indistinguishable from

Tex. A&M v. Taylor                                                                       Page 5
       Cowan. Here, the county did no more than place Posey in a cell with a
       corded telephone, which he used to commit suicide. Therefore, we agree
       with the court of appeals that “the incident in this case did not arise from
       the [c]ounty's use of property.”

Id. The facts are also similar to those found in Black, 392 S.W.3d at 91, in which a

psychiatric patient committed suicide by placing a plastic bag over his head. The

plaintiffs in that case argued that the hospital was negligent by providing or allowing the

patient access to the bag. The Black Court held, however, that providing access to the bag

was not a “use” within the meaning of the Tort Claims Act, and further noted, “[n]either

providing nor prohibiting access to the bag was a ‘use.’ The Blacks’ ‘use’ argument

erroneously equates providing, furnishing, or allowing access to tangible property with

putting or bringing the property into action or service or applying the property to a given

purpose.” We have found in a similar case that a county was not liable for the death of a

jail inmate who committed suicide with a mattress cover provided by the county. Johnson

v. Johnson County, 251 S.W.3d 107, 111 (Tex. App.—Waco 2008, pet. denied) (incarcerating

decedent in jail cell containing mattress cover did not constitute use of property

proximately causing his death).

       Additionally, in order “to state a ‘use’ of tangible personal property claim under

the Tort Claims Act, the injury must be contemporaneous with the use of the tangible

personal property—‘[u]sing that property must have actually caused the injury.’”

Sampson, 500 S.W.3d at 388. There is nothing in the pleadings to indicate that the key to

the lab was given to Christian contemporaneously with his ingestion of the sodium

cyanide.


Tex. A&M v. Taylor                                                                    Page 6
       A recent slip opinion from the Texas Supreme Court reaffirms that in order for the

state to waive sovereign immunity, a “use” of tangible personal property requires more

than making the property available for use by another. See Harris County v. Annab, No.

17-0329, 2018 WL 2168484, at *2 (Tex. May 11, 2018) (“A governmental unit does not ‘use’

personal property merely by allowing someone else to use it and nothing more. If all

‘use’ meant were ‘to make available,’ the statutory restriction would have very little

force”). “For the government to ‘use’ tangible personal property, the governmental unit

must itself be the user, and the injury must be contemporaneous with the use of the

tangible personal property.”    Annab, 2018 WL 216848, at *2 (internal citations and

alterations omitted); see also Cowan, 128 S.W.3d at 246. The facts included in the Taylors’

pleadings are insufficient to support a claim that TAMU waived its sovereign immunity

because merely providing the key to Christian was not a “use” that was a

contemporaneous and proximate cause of his death.

                                  Discretionary Powers

       The Taylors additionally argue that sovereign immunity has been waived as a

result of the various policy decisions made by TAMU relating to the safety of the lab and

its users. However, the Taylors’ last live pleading, the First Amended Original Petition,

included no claim based upon a violation of TAMU policy. The First Amended Original

Petition cites to a provision of the 2009 TAMU Laboratory Safety Manual, but there is no

other section cited that involved securing hazardous chemicals in a lab. A citation related

to lab safety appears only in the Taylors’ brief. Assuming without deciding that a specific




Tex. A&M v. Taylor                                                                   Page 7
TAMU policy is at issue, the Taylors’ pleadings still fail to establish that a violation of

that policy occurred or that it was the proximate cause of Christian’s death.

       While the Tort Claims Act waives immunity for torts involving a condition or use

of real or personal property, the Act preserves immunity for discretionary decisions

under the “discretionary powers” exception to the waiver. See TEX. CIV. PRAC. & REM.

CODE § 101.056 (West 2011); see also Stephen F. Austin State Univ. v. Flynn, 228 S.W.3d 653,

657 (Tex. 2007). Sec. 101.056 provides:

       This chapter does not apply to a claim based on:

       (1)    the failure of a governmental unit to perform an act that the unit is
       not required by law to perform; or

       (2)    a governmental unit’s decision not to perform an act or on its failure
       to make a decision on the performance or nonperformance of an act if the
       law leaves the performance or nonperformance of the act to the discretion
       of the governmental unit.

The purpose behind section 101.056 is to avoid judicial review or interference with those

policy decisions committed to the other branches of government. State v. Terrell, 588
S.W.2d 784, 787 (Tex.1979). Section 101.056 generally preserves immunity not only for

the state's public policy decisions, but also for the state's failure to act when no particular

action is required by law. See State v. San Miguel, 2 S.W.3d 249, 250–51 (Tex.1999). The

Taylors have not alleged that TAMU failed to act in violation of any law.

       While a governmental entity is immune from liability for injuries resulting from

the formation of policy, a governmental entity is not immune for injuries caused by the

negligent implementation of that policy.        Flynn, 228 S.W.3d at 657.      However, the


Tex. A&M v. Taylor                                                                       Page 8
negligent implementation of a policy does not waive sovereign immunity if the death or

injury involved did not arise from a “use or condition of tangible personal property or

from operation or use of a motor-driven vehicle.” Univ. of Tex. Health Sci. Ctr. at San

Antonio v. Bruen, 92 S.W.3d 24, 28 (Tex. App.—San Antonio 2002, pet. denied) (quoting

City of Orange v. Jackson, 927 S.W.2d 784, 786-87 (Tex. App.—Beaumont 1996, no writ));

see also Strode v. Texas Dep’t of Crim. Justice, 261 S.W.3d 387, 389 (Tex. App.—Texarkana

2008, no pet.) (“[U]nless the plaintiff first affirmatively demonstrates the State has waived

immunity from suit under some provision of law, the plaintiff cannot properly assert a

claim of negligent implementation of policy.”); Perez v. City of Dallas, 180 S.W.3d 906, 911

(Tex. App.—Dallas 2005, no pet.) (“A plaintiff must first establish a waiver of immunity

under some other provision of the Texas Tort Claims Act before he can invoke a claim of

negligent implementation.”). As the Taylors have failed to plead a waiver of sovereign

immunity based upon a use or condition of tangible property, they have also failed to

plead a waiver arising out of the negligent implementation of any policy.

       Even assuming that the 2009 Laboratory Safety Manual was properly before the

trial court, its provisions do not support the Taylors’ claim. While the Safety Manual, as

cited in the Taylors’ brief, requires hazardous chemicals to be secured, the Manual only

requires chemical storage cabinets to be locked when they “are located in areas open to

public access.” The Manual does not require that all chemicals be kept in locked cabinets




Tex. A&M v. Taylor                                                                     Page 9
within a locked lab. As has previously been noted, the lab at issue was not an area open

to public access because it required a key for entry. 3

                                               Conclusion

        The Taylors’ pleadings, taken as true, fail to trigger the Tort Claims Act’s waiver

of TAMU’s sovereign immunity, and we, therefore, grant TAMU’s sole issue. We reverse

the trial court’s order and render judgment granting TAMU’s plea to the jurisdiction and

dismissing the Taylors’ claims against TAMU.




                                                          REX D. DAVIS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and rendered
Opinion delivered and filed July 3, 2018
[CV06]




3
  The Taylors included other allegations in their First Amended Original Petition that they asserted
constituted negligence including failure to properly screen students for mental and/or emotional problems
before providing them access to dangerous/hazardous chemicals, failure to provide oversight of the lab
facilities, and failure to provide proper chemical safety. These all constitute a “non-use” of property that
does not fall within the limited waiver of sovereign immunity in the Tort Claims Act. See Sampson, 500
S.W.3d at 389 (“Allegations of mere non-use of property cannot support a “use” claim under the Tort
Claims Act.”). The allegations also relate to the formation of policy that likewise does not fall within the
waiver of sovereign immunity. See Flynn, 228 S.W.3d at 657.

Tex. A&M v. Taylor                                                                                  Page 10